COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       Appellant, Marvinell Harlan, has filed a second motion to extend time to file a
motion for rehearing, requesting an extension of twenty-one days to file a motion for
rehearing. See TEX. R. APP. P. 49.1, 49.8. The motion is granted. Appellant’s motion for
rehearing is due to be filed no later than October 12, 2018.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: October 9, 2018